— Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered February 5, 1988, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing a sentence of five years’ probation and six months of weekend incarceration.
Ordered that the judgment is affirmed, and the case is remitted to the County Court, Westchester County, for further proceedings pursuant to CPL 460.50 (5).
We find no error with respect to the trial court’s rulings on the issue of entrapment. In light of the evidence that the defendant was predisposed to commit this crime, the court’s refusal to charge the jury on the defense of entrapment was not error (see, People v Alwadish, 67 NY2d 973).
We find that the sentence imposed was not excessive.
We have reviewed the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Kunzeman, Spatt and Balletta, JJ., concur.